Citation Nr: 0901226	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  02-01 415 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for service-
connected status post total left hip replacement, to include 
arthritis and aseptic necrosis changes, evaluated as 20 
percent disabling prior to November 22, 2004, and as 30 
percent disabling from November 22, 2004 to August 21, 2005 
and since October 1, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1952 to April 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico, which, in pertinent 
part, awarded an increased evaluation from 10 percent to 20 
percent, effective from October 24, 2000, for the service-
connected arthritis of the left hip with aseptic necrosis 
changes.

By an April 2005 rating decision rendered during the current 
appeal, the RO awarded an increased evaluation of 30 percent, 
effective from November 22, 2004, for the service-connected 
arthritis of the left hip with necrosis changes.  In March 
2007, the RO redefined this disability as status post total 
left hip replacement, with arthritis and aseptic necrosis 
changes; awarded a temporary total rating from August 22, 
2005; and confirmed the 30 percent evaluation from October 1, 
2006.

This case has been before the Board twice, most recently in 
June 2008, when it was remanded for further evidentiary and 
procedural development.  Such development having been 
completed, the appeal has been returned to the Board for 
further review.  

The case has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  Prior to October 18, 2002, the objective medical evidence 
reflects severe left hip osteoarthritis; limitation of 
flexion of the left hip was no worse than 30 degrees, and 
there was no ankylosis of the hip, flail joint, or impairment 
of the femur. 

2.  During the period from October 18, 2002 to August 21, 
2005, the objective medical evidence reflects displacement of 
the left femoral head but no fracture of the femur.

3.  Since October 1, 2006, the objective medical evidence 
reflects displacement of the left femoral head, and minimal 
symptoms post left hip replacement.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent prior 
to October 18, 2002 for a left hip disability are not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71, 4.71a Diagnostic Codes 5250, 5252, 5254, 5255 (2008).

2.  The criteria for a rating of 30 percent from October 18, 
2002 to August 21, 2005 for a left hip disability are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71, 
4.71a Diagnostic Codes 5250, 5252, 5254, 5255 (2008).

3.  The criteria for a rating in excess of 30 percent since 
October 1, 2006 for a left hip disability are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71, 
4.71a Diagnostic Codes 5250, 5252, 5254, 5255 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice 
should be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The U.S. 
Court of Appeals for Veterans Claims has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental Statement of the Case.  
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Additionally, for an increased rating claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In the instant case, in accordance with the June 2008 Board 
remand, a letter addressing the foregoing notice requirements 
was sent to the veteran in July 2008.  Following that letter, 
a SSOC was issued in October 2008, which provided the veteran 
with an additional 60 days to submit more evidence.  The 
veteran was informed of the law and regulations governing the 
assignment of disability ratings and effective dates in a 
January 2008 letter.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
Furthermore, the veteran has been accorded multiple pertinent 
VA examinations.

Accordingly, the Board concludes that VA has satisfied its 
duty to assist, and additional development efforts would 
serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.




III.  Analysis

The veteran essentially contends that his service-connected 
left hip condition is more severe than the evaluations 
throughout the appeal period indicate.   

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As in all increased rating claims, consideration is given to 
staged ratings to reflect various levels of impairment as may 
be revealed by the record throughout the appeal period. 

In evaluating claims for increased ratings, we must evaluate 
the veteran's condition with a critical eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.  

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion 
due to healed injury is recognized as productive of 
disability entitled to at least a minimal compensable rating 
for the joint.  38 C.F.R. § 4.59.  Under section 4.59, 
painful motion is considered limited motion even though a 
range of motion is possible beyond the point when pain sets 
in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

When a disability not specifically provided for in the rating 
schedule is presented, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

In the analytical discussion below the Board finds that a 
rating in excess of 20 percent was not warranted prior to 
October 18, 2002, that an increased 30 percent rating, but no 
higher, is warranted effective from October 18, 2002; and 
that effective from October 1, 2006 a rating in excess of 30 
percent was not warranted.  The rational for such findings is 
outlined below in Sections A, B, & C.

A.  Rating In Excess of 20 Percent Prior To October 18, 2002

At a December 2000 VA examination of the joints, the veteran 
complained of severe left hip pain and decreased range of 
motion, which increased with activities such as stair 
climbing and walking long distances.  He used a one-point 
cane.  On examination, he demonstrated 60 degrees flexion, 15 
degrees extension, 5 degrees internal rotation, and 30 
degrees external rotation.  Manual muscle test was 4.5./5 but 
painful.  Additionally, there was severe pain with range of 
motion, tenderness to palpation at the lateral and anterior 
left hip joint line, and it was noted that he was unable to 
do Patrick's test because he was unable to assume the 
position due to pain and contracture.  There was no 
ankylosis.  The diagnosis was moderate to severe left hip 
osteoarthritis.

Additionally, the report of a March 2002 VA joints 
examination reflects complaints of increased pain, and 
decreased strength and range of motion.  He continued to use 
a one-point cane to assist with ambulation.  Clinical 
examination revealed flexion of 30 degrees, abduction of 20 
degrees, internal rotation of 30 degrees, and external 
rotation of 0 degrees.  Manual muscle test was 4/5.  The 
report indicates complaints of pain with all hip movements 
and tenderness to palpation at the lateral and anterior left 
hip joint.  There was no instability and Patrick's test was 
negative.  The diagnosis was left hip arthritis with asceptic 
necrosis changes by X-ray finding.

Based on X-ray evidence of arthritis, the RO assigned a 20 
percent rating under Diagnostic Code 5003 (pertaining to 
degenerative arthritis, hypertrophic or osteoarthritis).  A 
20 percent rating is the highest rating available under that 
diagnostic code.

Another potentially applicable Diagnostic Code is 5252 
(pertaining to limitation of flexion of the thigh).  Under 
this diagnostic code, a 20 percent rating is warranted when 
flexion is limited to 30 degrees.  A 30 percent rating is 
assigned for flexion limited to 20 degrees.  As the foregoing 
medical evidence reflects limitation of flexion no worse than 
30 degrees, however, a rating in excess of 20 percent under 
Diagnostic Code 5252 is not warranted in this case.  

Additionally, the Board is cognizant that the December 2000 
and March 2002 VA examinations do not address the issue of 
additional functional loss on repetitive use due to pain, 
weakness, excess fatigability, and lack of endurance.  See 
38 C.F.R. § 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  In June 2008, the Board remanded this 
case so that a VA examiner could address this issue.  A 
September 2008 VA examiner's report indicates, essentially, 
that since VA examinations prior to November 2004 did not 
address the DeLuca criteria, he could not speak to any 
additional functional loss prior to that time.  Nevertheless, 
the Board acknowledges that there was objective evidence of 
pain with range of motion as well as tenderness to palpation 
at both the December 2000 and March 2002 VA examinations.  
However, the Board finds that these factors have been 
contemplated in the assigned 20 percent rating and there is 
no evidence showing that pain/weakness, etc. resulted in 
limitation of motion which would meet the criteria for a 
higher rating.

The Board notes that since the medical evidence prior to 
October 18, 2002 does not reflect ankylosis of the hip 
(Diagnostic Code 5250), flail joint of the hip (Diagnostic 
Code 5254), or impairment of the femur (Diagnostic Code 
5255), higher ratings under those diagnostic codes are not 
possible.  

Given the foregoing, the Board finds that prior to October 
18, 2002, that the preponderance of the evidence is against 
the claim for increase; the benefit-of-the doubt doctrine is 
inapplicable and the claim for an increased rating prior to 
October 18, 2002 must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

B.  Rating In Excess Of 30 Percent From October 18, 2002 To 
August 21, 2005

The report of a November 22, 2004 VA examination of the 
joints references X-rays, dated October 18, 2002, which show 
severe deformity of the left hip with "marked superior 
displacement of the left femoral head."

Based on this X-ray evidence of femur displacement, the RO 
granted an increased rating of 30 percent for the veteran's 
left hip disability under Diagnostic Code 5255 (pertaining to 
impairment of the femur), effective from November 22, 2004.  
The Board notes that femur displacement is not specifically 
listed in VA's rating schedule, and thus the condition must 
be rated under a closely related condition in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20. 

Under Diagnostic Code 5255, a 30 percent rating is assigned 
for malunion of the femur with marked knee or hip disability.  
A 60 percent rating is assigned for fracture of the surgical 
neck of the femur, with false joint; or for fracture of the 
shaft or anatomical neck of the femur with nonunion, without 
loose motion, and weightbearing preserved with the aid of a 
brace.  An 80 percent evaluation is assigned for fracture of 
the shaft or anatomical neck of the femur with nonunion, and 
with loose motion.

Although the RO granted an increased rating of 30 percent 
under Diagnostic Code 5255 effective only from the November 
22, 2004 (the date of the VA examination), the Board finds 
that a higher 30 percent rating is warranted under this 
diagnostic code effective from October 18, 2002, the date of 
X-ray evidence of femur displacement.

The Board notes, however, that a rating in excess of 30 
percent under Diagnostic Code 5255 is not warranted.  While 
the objective medical evidence reflects severe displacement 
of the femoral head (which the Board finds is sufficiently 
analogous to "malunion" of the femur) with marked deformity 
of the left hip, the evidence does not demonstrate facture of 
the femur to warrant a rating higher than 30 percent under 
this diagnostic code.  

The Board has considered whether a higher rating is available 
under Diagnostic Code 5252 (pertaining to limitation of 
flexion of the thigh).  

At the November 2004 VA examination, the veteran demonstrated 
flexion of 75 degrees and extension of 0 degrees, with pain 
noted on both.  Objective evidence of painful motion, 
tenderness to palpation, and guarding of left hip range of 
motion was noted.  The examination report indicates that pain 
has a major functional impact on attempted repetitive use.  

As the objective medical evidence shows flexion of 75 
degrees, the veteran's limitation of flexion does not warrant 
even a compensable rating under Diagnostic Code 5252.  
Likewise, while the Board acknowledges the evidence showing 
limitation of flexion due to pain, flexion is not limited to 
the extent that a 40 percent rating under that diagnostic 
code is warranted.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-206 (1995)

Additionally, the Board notes that since the medical evidence 
does not indicate ankylosis of the hip (Diagnostic Code 
5250), or flail joint of the hip (Diagnostic Code 5254), 
higher ratings under those diagnostic codes are not possible.

In sum, the Board finds that the evidence supports a higher 
30 percent rating effective from October 18, 2002, and that 
the preponderance of the evidence is against a rating in 
excess of 30 percent from October 18, 2002 to August 21, 
2005.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

C.  Rating In Excess of 30 Percent Since October 1,2006

The veteran underwent a total left hip replacement on August 
22, 2005.  By a March 2007 rating decision, the RO granted a 
100 percent rating, under Diagnostic Code 5054 (pertaining to 
hip replacement), for this condition effective August 22, 
2005 through September 2006.  Thereafter, he was assigned a 
30 percent rating, under Diagnostic Code 5054, from the first 
day of the month following convalescence, which was October 
1, 2006.  

Under Diagnostic Code 5054, prosthetic replacement of the 
head of the femur or of the acetabulum warrants a 100 percent 
rating for 1 year following implantation of the prosthesis.  
Thereafter, a 50 percent rating requires moderately severe 
residuals of weakness, pain or limitation of motion.  A 70 
percent rating requires markedly severe residual weakness, 
pain, or limitation of motion following implantation of the 
prosthesis.  A 90 percent rating is warranted following 
implantation of the prosthesis with painful motion or 
weakness such as to require the use of crutches.  The minimum 
rating under Diagnostic Code 5054 is 30 percent.  See 
38 C.F.R. §  4.71a, Diagnostic Code 5054 (2008).  

The Board notes that the terms "markedly severe" and 
"moderately severe" in the criteria for the 50 and 70 
percent ratings under Diagnostic Code 5054 are not defined in 
the rating schedule; rather than applying a mechanical 
formula, VA must evaluate all the evidence to the end that 
its decision are "equitable and just."  38 C.F.R. § 4.6 
(2008).

Subsequent to the left hip replacement, the veteran underwent 
a VA joints examination in October 2006, where he complained 
mostly of knee pain.  He demonstrated flexion of 75 degrees, 
extension of 30 degrees, adduction of 25 degrees, abduction 
of 45 degrees, external rotation of 60 degrees, and internal 
rotation of 40 degrees.  

Most recently, he underwent a VA joints examination in 
February 2008.  He used a one-point cane for assistance with 
ambulation, although it was indicated that he could walk 
unaided.  He reported difficulty climbing stairs and dressing 
secondary to pain.  An antalgic gait was noted.  
Additionally, it was noted that his left hip pain had a 
moderate impact on most of his daily activities, and 
prevented him from some activities such as shopping and 
exercise.  He denied any episodes of severe left hip pain 
with acute flare-ups which required bed rest during the last 
year.  On examination he demonstrated 85 degrees flexion, 10 
degrees extension, 25 degrees abduction, 15 degrees 
adduction, 30 degrees internal rotation, and 20 degrees 
external rotation.  There was no additional pain on 
repetitive motion.  Manual muscle test was 4/5.  Based on 
these findings, the examiner determined that, although there 
was a left leg length discrepancy, he had minimal residual 
weakness of the left hip muscle, and "his left hip has 
minimal symptoms after replacement."

Based on the foregoing medical evidence, the Board finds that 
the veteran's left hip disability does not warrant a rating 
in excess of 30 percent under Diagnostic Code 5054. 

The Board has also considered whether a higher rating is 
available under Diagnostic Code 5252 (pertaining to 
limitation of flexion of the thigh).  However, as the veteran 
demonstrated flexion of 75 degrees and 85 degrees at the 
October 2006 and February 2008 VA examinations respectively, 
his limitation of flexion does not warrant even a compensable 
rating under that diagnostic code.  

Although he has reported continued left hip pain, as 
evidenced by the October 2006 and February 2008 VA 
examinations, the February 2008 examiner specifically 
described the veteran's post surgery symptoms as "minimal," 
and indicated only mild residual weakness of the left hip 
muscles.  Further, with respect to the DeLuca criteria, the 
February 2008 VA examination report indicates no pain, 
weakness, lack of endurance or incoordination of the left hip 
following repetitive use.  Although the Board acknowledges 
that the veteran's left hip disability continues to present 
challenges in his daily activities, this has been 
contemplated in the assigned 30 percent rating.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for any time during the current 
appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
Although the February 2008 VA examination report indicates 
that left hip pain and limitation of motion with difficulty 
walking affect occupational activities, the veteran reported 
that he "cannot work due to stiffness and lumbar spondylosis 
with a low back condition," rather than his left hip 
disability.  There is no indication in the objective record 
that the veteran's disability picture is so exceptional or 
unusual as to render impractical the application of the 
regular schedular criteria.  His ratings contemplate his 
complaints, and a service-connected back disability has 
contributed to his current employment status.  Furthermore, 
there is no evidence that he required frequent periods of 
hospitalization for the treatment of his left hip disability.  
Therefore, the Board finds no basis to refer this case for 
consideration of an extraschedular rating.

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim for an increase from 
October 1, 2006; the benefit-of-the doubt doctrine is 
inapplicable and the claim for an increased rating from 
October 1, 2006 must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

A rating in excess of 20 percent prior to October 18, 2002 is 
denied.

A 30 percent rating, but no higher, from October 18, 2002 to 
August 21, 2005 is granted.


	(CONTINUED ON NEXT PAGE)

A rating in excess of 30 percent since October 1, 2006 is 
denied.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


